 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDK-P Hydraulics Company and United Electrical, Ra-dio and Machine Workers of America,U.E., Peti-tioner.Case 18-RC-10365July 15, 1975DECISION ON REVIEW AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn February 19, 1975, the Acting Regional Direc-tor for Region 18 issued a Decision and Direction ofElection in the above-entitled proceeding, in whichhe concluded that an immediate election was inap-propriate but directed that an election be held assoon as he determined that a substantial and repre-sentative complement of employees was employed inthe unit. Thereafter, the Employer filed a timely re-quest for review of the Acting Regional Director'sdecision on the ground that, in directing an electionat a later time to be determined by him, he departedfrom precedent. The Petitioner filed opposition tothe request for review.On April 21, 1975, by telegraphic order, the re-quest for review was granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review and findsthat no question concerning representation exists atthe present time for the following reasons:The Employer asserts that the Acting Regional Di-rector erred in not dismissing the petition on the ba-sis of his finding that an immediate election was in-appropriate, citingSome Industries, Incorporated, 204NLRB 1142 (1973);Noranda Aluminum, Inc.,186NLRB 217 (1970); andCramet, Inc.,112 NLRB 975(1955).We find merit in this contention.At the time of the hearing, February 5, 1975, theEmployer employed 40 full-time and about 8 tempo-rary employees in the manufacture of hydraulicjacks. In the future, the Employer plans to also man-ufacture jack stands (to begin by summer or early fall1975) and automobile ramps (with no projected com-mencementdate).The Employer began hiring inApril 1974 and planned to be in full production ofhydraulic jacks by November 1974. However, as ofFebruary 1975, the Employer had not achieved thatfull production goal. The Employer at the time of thehearing had one shift, anticipated adding a secondshift of about 50 employees by October 1975, andintended to have a third shift staffed within 30 daysthereafter. This plan would result in a total comple-ment of about 140 employees. Also, at the time of thehearing, the Employer was utilizing 13 job classifica-tions, 4 of which it planned to eliminate by fall 1975.With the addition of the second shift, 20 new jobclassifications would be added: 5 classifications, tobe filled by 13 to 16 employees, were projected to bein use within 2 to 6 months from February; 14 classi-fications, requiring 33 to 39 employees, within 7 to 10months; and 1 classification, to be filled by 3 em-ployees, in 12 months. No specific plans had beenmade about the third shift.The Acting Regional Director found that as of thetime of the hearing there was not a substantial andrepresentative complement of employees. Normally,where a finding is made that the requested unit isexpanding in size and/or changing in its basic char-acter to such an extent that the present complementof employees is not substantial and representative inrelation to that projected for the reasonably foreseea-ble future, the Board does not direct an election to beheld at a date to be determined in the future butdismissesthe petition as untimely filed.'We see nospecial circumstances to warrant the Acting RegionalDirector's departure from such normal procedure inthe instant case. Accordingly, we shall dismiss thepetition without prejudice to the filing of a new peti-tion at a time when a representative and substantialcomplement of employees is employed.ORDERIt is hereby ordered that the petition herein be, anditherebyis,dismissed.1Some Industries,Inc, supra,Noranda Aluminum. Inc. supra,Cramer,Inc., supraCfGordonB Irvine,124 NLRB 217 (1959)219 NLRB No. 20